Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00577-CR

                                              Jose PRADO,
                                                Appellant

                                                v.
                                     The STATE of TexasAppellee
                                        The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR0769
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 30, 2013

DISMISSED

           A jury found appellant Jose Prado guilty of the offense of indecency with a child by contact.

On August 14, 2013, the trial court sentenced appellant three years confinement. On August 21,

2013, appellant filed a notice of appeal. On August 27, 2013, appellant filed a pro se motion to

dismiss the appeal, but the motion was filed in the trial court. On September 6, 2013, appellant’s

appointed appellate counsel filed a notice of intent to abandon the appeal, which was signed by

appellant. This notice, like the motion to dismiss, was filed in the trial court.
                                                                                     04-13-00577-CR


       On September 9, 2013, the trial court held a hearing at which appellant and his appointed

appellate counsel appeared. At the hearing, the trial court questioned appellant and his attorney.

At the conclusion of the hearing, based on responses from appellant and his counsel, the trial court

found appellant desired to abandon his appeal, and that the decision to abandon the appeal was

made knowingly, intelligently, and voluntarily. The record from this hearing was forwarded to

this court on October 21, 2013.

       Based on appellant’s desire to abandon the appeal, a decision the trial court determined

was made knowingly, intelligently, and voluntarily, this appeal is dismissed. Cf. TEX. R. APP. P.

42.2(a).



                                                  PER CURIAM

Do Not Publish




                                                -2-